DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-15, 18-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses an operation method of a remote laser projection device (page 10, claim 17, lines 1-13), comprising: emitting a first light (i.e. green light emitted by the green lasers illustrated in Figure 11) to an optical transmission module (Figure 11, element D) through at least one light source module (i.e. remote laser source location illustrated in Figure 11); wherein total light energy (i.e. power generated by the green laser) of the first light (i.e. green light emitted by the green lasers illustrated in Figure 11) is allocated to the projection head (Figure 11, element A) through the optical transmission module (Figure 11, element D), such that energy of a light transmitted to the projection device (i.e. power generated by the lasers illustrated in Figure 11) is E/N, and wherein E is total light energy of the at least one light module (i.e. remote laser source location illustrated in Figure 11), and N is a number of the at least one projection device (i.e. laser projection system illustrated in Figure 11).  However, Madamopoulos et al. and the prior art of record neither shows nor suggests an operation method of a remote laser projection device comprising transmitting the first light of each of the light source modules to an optical coupler through at least one source terminal transmission device; coupling the first lights of the light source modules through the optical coupler to produce a second light to a source terminal node, wherein energy of the first lights is combined through the optical coupler; and transmitting the second light to at least one projection head through the source terminal node of the optical transmission module.
Regarding claim 10, Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses a light source module (i.e. remote laser source location illustrated in Figure 11), a number of the at least projection head is plural (Figure 11, elements A and B), and the operation method of the remote laser projection device (page 10, claim 17, lines 1-13) further comprises: transmitting the first light (i.e. green light emitted by the green lasers illustrated in Figure 11) of the light source module (i.e. remote laser source location illustrated in Figure 11) to a machine terminal node (i.e. input ports of the TFB; page 4, paragraph 0072, line 7) of the optical transmission module (Figure 11, element D).  However, Madamopoulos et al. and the prior art of record neither shows nor suggests an operation method of a remote laser projection device comprising transmitting the first light of the light source module to a machine terminal node of the optical transmission module; equally splitting the first light through an optical splitter to produce a plurality of second lights to a plurality of machine terminal transmission devices, wherein the machine terminal transmission devices correspond to a plurality of projection heads, and the optical splitter equally split total energy of the first light; and transmitting the second lights to the projection heads respectively through the machine terminal transmission devices.
Regarding claim 18, Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses an operation method of a remote laser projection device (page 10, claim 17, lines 1-13), comprising: emitting a first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) to an optical transmission module (Figure 11, element D) through at least one light source module (i.e. remote laser source location illustrated in Figure 11); wherein total light energy (i.e. power generated by the green laser) of the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) is allocated to the projection heads (Figure 11, elements A and B) through the optical transmission module (Figure 11, element D), the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) is transmitted by the optical transmission module (Figure 11, element D) through the optical fibers (i.e. fibers illustrated in Figure 11).  However, Madamopoulos et al. and the prior art of record neither shows nor suggests an operation method of a remote laser projection device comprising transmitting the first light of the light source module to a machine terminal node of the optical transmission module; and splitting the first light through a splitter to produce a plurality of second lights to a plurality of machine terminal transmission devices, wherein the machine terminal transmission devices correspond to a plurality of projection heads; and transmitting the second lights to the projection heads respectively through the machine terminal transmission devices.
Regarding claim 23, Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses emitting the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) to the optical transmission module (Figure 11, element D) through the light source module (i.e. remote laser source location illustrated in Figure 11) further comprises: transmitting the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) of the light source module (i.e. remote laser source location illustrated in Figure 11) to a machine terminal node (i.e. input ports of the TFB; page 4, paragraph 0072, line 7) of the optical transmission module (Figure 11, element D).  However, Madamopoulos et al. and the prior art of record neither shows nor suggests an operation method of a remote laser projection device comprising transmitting a first light of a light source module to a machine terminal node of an optical transmission module through a homogenizer; splitting the first light through a splitter to produce a plurality of second lights to a plurality of machine terminal transmission devices, wherein the machine terminal transmission devices correspond to a plurality of projection heads; and transmitting the second lights to the projection heads respectively through the machine terminal transmission devices, wherein total light energy of the first light is allocated to the projection heads through the optical transmission module.
Regarding claim 24, Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses emitting the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) to the optical transmission module (Figure 11, element D) through the light source module (i.e. remote laser source location illustrated in Figure 11) further comprises: transmitting the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) of the light source module (i.e. remote laser source location illustrated in Figure 11) to a machine terminal node (i.e. input ports of the TFB; page 4, paragraph 0072, line 7) of the optical transmission module (Figure 11, element D).  However, Madamopoulos et al. and the prior art of record neither shows nor suggests an operation method of a remote laser projection device comprising transmitting the coupled first lights to a machine terminal nodes through the optical coupler; splitting the first light through a splitter to produce a plurality of second lights to a plurality of machine terminal transmission devices, wherein the machine terminal transmission devices correspond to a plurality of projection heads; and transmitting the second lights to the projection heads respectively through the machine terminal transmission devices, wherein total light energy of the first light is allocated to the projection heads through the optical transmission module, the first light is transmitted by the optical transmission module through a plurality of optical fibers, and the first light is an effective white light, light energy of at least one of the lights emitted to the projection heads is different from light energy of other lights.
Regarding claims 2, 4-9, 11-15, 19, 21 and 22, the claims are allowable based on their dependence from allowable claims 1, 10 and 18 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US Pub. No. 2017/0045810 A1) discloses a projector laser light source including two laser point sources, two lens groups, a color wheel, a reflector, a yellow reflector, a green reflector, and an integration rod. The color wheel includes a yellow phosphor layer, a reflective layer, and a green phosphor layer. The integration rod collects light focused on a third position. The positions of yellow phosphor layer and the reflective layer respectively correspond to a fourth position in a first timing and a second timing. Laser emitted by the laser point sources is focused on the third position and the fourth position by two optical Fourier transforms performed by the lens groups, and the laser point sources and the lens groups are combined with the specially designed optical configuration of the green phosphor layer, the reflector, the yellow reflector, and the green reflector. Therefore, two sets of three primary light sources are focused on the third position.
Dho (US Patent No. 7,014,318 B2) teaches a light coupling device and an image projection apparatus using the same, wherein photoconductive media of the light coupling device include optical fibers that transmit light. Each light coupling device has at least two input terminals, at least two output terminals, and a connector connecting the input and output terminals, wherein the connector forms at least one light path. The light coupling device receives and divides respective R, G, and B monochromatic light beams. By connecting a light source with multiple optical instruments via the light coupling devices, images can be projected on multiple screens. Further, by using optical fibers to transmit light beams, the size of image instruments is minimized and light loss is reduced.
Dehmlow (US Patent No. 6,513,937 B1) shows an apparatus and method for illuminating a projection display which includes multiple light sources which are integrated through a multi-input ported light pipe disposed between the multiple lamps and the remainder of the projection display.
Okamori et al. (US Patent No. 5,765,934 A) discloses a light source apparatus for use with a projection type display, at least one light source is provided for emitting light. A reflector is provided correspondingly to the light source in order to gather the light emitted from the light source into a small area to form a converged luminous flux. A light guide has at least one light input section into which the luminous flux is coupled. The light input section is provided correspondingly to the light source. The light guide combines the luminous flux received through the light input sections into a single beam of luminous flux. The light-guide has at least one light output section from which said luminous flux is output. The light source apparatus may also include light-refracting element provided between the reflector and the light-guide. The light-refracting element receives the converged luminous flux from the reflector to refract the converged luminous flux so as to couple the converged luminous flux, as a uniform luminous flux, into the light-guide.
Yamamoto et al. (US Patent No. 5,661,837 A) teaches an  illumination optical apparatus including at least two light sources, a focusing optical system for focusing light beams from the respective light sources to form light source images, a light guide having incident ends equal in number to the light sources and exit ends equal in number to the illumination areas and serving to guide light beams from the respective light source images incident on the incident ends to the exit ends, and an illumination optical system for irradiating the light beams from the respective light source images emerging from the exit ends of the light guide onto the corresponding areas on the mask. The light guide is constituted by a plurality of optical fibers bundled together and divides light beams to make the amounts of light beams at the respective exit ends almost equal to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
06/03/2022